Exhibit 10.16


Tyson Foods, Inc.
2000 Stock Incentive Plan


Stock Appreciation Right Award


* * *


Employee:
Participant Name



Award:
Stock Appreciation Right equal to Quantity Granted shares of Tyson Foods, Inc.
Class A common stock, $0.10 par value per share.



Grant Date:
November 19, 2018



Base Price per Share:
$Grant Price USD



Exercise Period:
Earlier of (i) the tenth (10th) anniversary of the Grant Date or (ii) as
otherwise defined herein.



Exercise Right:
This Stock Appreciation Right Award may only be exercised as to its vested
portion pursuant to the schedule below and as described herein.



Vesting Schedule:
One-third (1/3) of Award Vested upon each anniversary of the Grant Date.



* * *


This Stock Appreciation Rights Award is granted on the Grant Date by Tyson
Foods, Inc., a Delaware corporation, to the Employee (hereinafter referred to as
“you”) identified above in this document (the “Award” as embodied by this “Award
Agreement”).


1.    Terms and Conditions. The Award is subject to all the terms and conditions
of the Tyson Foods, Inc. 2000 Stock Incentive Plan or any successors thereto, as
such plan or its successors may be amended and restated from time to time (the
“Plan”). Unless otherwise defined herein, all capitalized terms in this Award
Agreement shall have the meanings stated in the Plan. Please see the Plan
document for more information on these terms and conditions. A copy of the Plan
is available upon request.


2.    Definitions. For purposes of this Award Agreement, “Cause”, “Change in
Control”, “Disability”, “Good Reason”, “Retirement”, “Termination of Employment”
and “Tyson” shall have the meanings set forth below:


a.    “Cause” is defined as a Termination of Employment as a result of the
occurrence of one or more of the following events:
(i)    Job-related misconduct or non-performance of duties;
(ii)    Violation of the policies of Tyson (including a violation of the Code of
Conduct);
(iii)    Any willful and wrongful conduct or omission by you that injures Tyson;
(iv)    Any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;
(v)    You are convicted of, confess to, plead no contest to, or become the
subject of proceedings that provide a reasonable basis for Tyson to believe that
you have been engaged in a felony, serious crime, job-related misdemeanor, or
similar offense; or
(vi)    Your intentional or willful violation of any restrictive covenant or
other agreement to which you are a party with Tyson.


For purposes of this Award Agreement an act or failure to act shall be
considered “willful” only if done or omitted to be done without your good faith
reasonable belief that such act or failure to act was in the best interests of
Tyson. In no event shall Tyson’s failure to notify you of the occurrence of any
event constituting Cause, or failure to terminate you as a result of such event,
be construed as a consent to the occurrence of that event or future events,
whether or not similar to the initial occurrence, or a waiver of Tyson’s right
to terminate you for Cause as a result thereof.


b.    “Change in Control” shall have the meaning ascribed to it in the Plan but
shall not include any event as a result of which one or more of the following
persons or entities possess or continues to possess, immediately after such
event, over fifty percent (50%) of the combined voting power of Tyson or, if
applicable, a successor entity: (a) Tyson Limited Partnership, or any successor
entity; (b) individuals related to the late Donald John Tyson by blood, marriage
or adoption, or the estate of any such individual (including Donald John
Tyson’s); or (c) any entity (including, but not limited to, a partnership,
corporation, trust or limited liability company) in which one or more of the
entities, individuals or estates described in clauses (a) and (b) hereof possess
over fifty percent (50%) of the combined voting power or beneficial interests of
such entity.




F19 SAR Gen ENG SR2    1
19SARGEN

--------------------------------------------------------------------------------

Exhibit 10.16


c.    “Disability” shall have the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by Tyson. If no long-term disability plan or policy was ever
maintained on your behalf or, if the determination of Disability relates to an
incentive stock option, Disability means that condition described in Section
22(e)(3) of the Internal Revenue Code (the “Code”), as amended, or any
successors thereto, and any regulations or rulings issued thereunder. In the
event of a dispute, the determination of Disability will be made by the
Committee (as defined in the Plan) and will be supported by the advice of a
physician competent in the area to which such Disability relates.


d.    “Good Reason” is defined as the occurrence of any one or more of the
following actions or events without your written consent; provided that you may
not rely on any particular action or event as a basis for terminating your
employment for Good Reason unless you deliver a Notice of Good Reason based on
that action or event within thirty (30) days of its initial occurrence and Tyson
(or its successors) has failed to correct the circumstances cited by you as
constituting Good Reason within thirty (30) days of such Notice of Good Reason
and you resign within thirty (30) days following such failure:
(i)    A material diminution in authority, duties or responsibilities (not
merely a change in job title alone);
(ii)    Greater than a fifteen percent (15%) decrease in the total of your
then-current (i) base salary, (ii) target annual cash award opportunity under
the Tyson Foods, Inc. Annual Incentive Plan, or any successors thereto, as such
plan or its successors may be amended or restated from time to time, as
determined by Tyson in its sole discretion, and (iii) target grant date value of
the annual long-term incentive award under the Plan, as determined by Tyson in
its sole discretion;
(iii)    Transfer of your primary employment location beyond fifty (50) miles;
(iv)    The failure by Tyson to obtain a satisfactory agreement from any
successor to assume and agree to perform the obligations under this Award
Agreement for at least twenty-four (24) months following a Change in Control; or
(v)    Any action or event described in the above clauses (i)-(iii) taken by
Tyson prior to a Change in Control at the request of the other party to the
Change in Control transaction or otherwise in contemplation of the closing of a
Change in Control transaction.


e.    “Retirement” shall mean your voluntary or involuntary Termination of
Employment from Tyson or its affiliates without Cause on or after the date you
attain age sixty-two (62).


f.    “Termination of Employment” shall have the meaning ascribed to it in the
Plan but, in the event of a Change in Control, any successor and its affiliates
shall replace Tyson and its affiliates in interpreting the meaning of a
Termination of Employment.


g.    “Tyson” means Tyson Foods, Inc. or any successor thereto.


3.    Vesting.


3.1    Vesting Schedule and Forfeiture. The Award which becomes vested pursuant
to the Vesting Schedule shall be considered as fully earned by you, subject to
the further provisions of this Section 3. Notwithstanding any other provision of
this Award Agreement to the contrary, any Awards which do not become vested in
accordance with the Vesting Schedule as of your Termination of Employment will
be forfeited back to Tyson, except as otherwise provided in Sections 3.2 and
3.3.


3.2    Death, Disability or Retirement. In the event of your Termination of
Employment due to death, Disability or Retirement, you will be fully vested in
the Award.


3.3    Change in Control. All unvested rights under the Award shall become fully
vested immediately upon the occurrence of either of the following events,
provided such event occurs no later than twenty-four (24) months following the
Change in Control (to the extent the Award has not otherwise become fully vested
prior to such event): (i) you experience a Termination of Employment by Tyson
without Cause or (ii) you resign from your employment on account of Good Reason.
The Award will be settled in the cash value of the form of consideration
received by shareholders of Tyson Foods, Inc.’s Class A common stock in
connection with the Change in Control transaction, except as otherwise
determined by the Committee or provided by the express terms of the
documentation establishing the terms of the Change in Control.


4.    Time of Exercise of Award. The Award will be exercisable upon the Vesting
Dates set forth herein. In the event of your Termination of Employment, your
vested Award shall no longer remain exercisable, except as follows:


4.1    Termination of Employment. Except as provided in Section 4.2, in the
event of your Termination of Employment, your vested Award will remain
exercisable for a period of three (3) months from the Termination of Employment,
but not longer than ten (10) years from the Grant Date.


4.2    Death, Disability or Retirement. In the event your Termination of
Employment is due to death, Disability or Retirement, your vested Award will
remain exercisable by you, or your Beneficiary in the case of your death, for a
period of twelve (12) months, but not longer than ten (10) years from the Grant
Date.




F19 SAR Gen ENG SR2    2
19SARGEN

--------------------------------------------------------------------------------

Exhibit 10.16


5.    Manner of Exercise of Award. The Award, if exercisable, may be exercised
through the following method as provided under the Plan: Cash of the excess of
the Fair Market Value per Share at the date of exercise of the Stock
Appreciation Right Based Bonus over the Base Price per Share multiplied by the
number of vested shares subject to the Stock Appreciation Right Based Bonus to
be exercised, minus the amount of any required tax withholding.


6.    Withholding Taxes. By accepting the Award, you acknowledge and agree that
you are responsible for, and that Tyson may withhold, all applicable income and
other taxes, as well as any social insurance contributions and other deductions
or withholdings required by applicable law, from any Award, including taxes
applicable in your country of residence or employment. If applicable, Tyson
shall withhold such taxes and social security contributions by any manner
acceptable under the terms of the Plan and in accordance with applicable law and
regulations. Tyson recommends that you seek the advice of your tax advisors
regarding the tax treatment of your awards.


7.    Clawback. Notwithstanding any other provision of this Award Agreement to
the contrary, by executing this Award Agreement and accepting the Award, you
agree and consent to the application and enforcement of any clawback policy that
may be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares issued pursuant to the Award and/or any amount received with
respect to any sale of any such shares, and you expressly agree that Tyson may
take such actions as are necessary to effectuate the enforcement of such policy
without your further consent or action. To the extent that the terms of the
Award and any such policy conflict, then the terms of such policy shall prevail.


8.    Beneficiary Designation. In accordance with the terms of the Plan, you may
name a Beneficiary who may exercise the Award in case of your death before you
receive any or all of the Award. Each Beneficiary designation shall revoke all
prior designations, shall be in a form prescribed by the Committee, and shall be
effective only when filed in writing with the Committee during your lifetime.


9.    Right of the Committee. The Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding.


10.    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award Agreement shall for any reason be held
to be invalid, illegal, or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Award Agreement, and
this Award Agreement shall be construed as if the invalid, illegal or
unenforceable provision or portion thereof had never been contained herein.


11.    Entire Agreement. Subject to the terms and conditions of the Plan, this
Award Agreement expresses the entire understanding and agreement of Tyson and
you with respect to the subject matter. In the event of any conflict or
inconsistency between the terms of this Award Agreement and the terms applicable
to stock incentive awards set forth in any employment agreement, offer letter,
or other agreement or arrangement that you have entered into with Tyson and/or
its affiliates, the former will always control. In the event of any conflict
between the provisions of the Plan and the terms of this Award Agreement, the
provisions of the Plan will control unless this Award Agreement explicitly
states that an exception to the Plan is being made. The Award has been made
pursuant to the Plan and an administrative record is maintained by the
Committee.


12.    Restrictions on Transfer of Award. Any disposition of the Award or any
portion thereof shall be a violation of the terms of this Award Agreement and
shall be void and without effect; provided, however, that this provision shall
not preclude a transfer as otherwise permitted by the Plan.


13.    Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Award Agreement.


14.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies under law or contract, and all such rights and remedies shall be
cumulative.


15.    No Vested Right in Future Awards. You acknowledge and agree by accepting
this Award Agreement that the granting of the Award under this Award Agreement
is made on a fully discretionary basis by Tyson and that this Award Agreement
does not lead to a vested right to further Awards in the future. Further, the
Award set forth in this Award Agreement constitutes a non-recurrent benefit and
the terms of this Award Agreement are applicable only to the Award granted
pursuant to this Award Agreement.


16.    No Right to Continued Employment. You acknowledge and agree that neither
the adoption of the Plan nor the granting of any Award shall confer any right to
continued employment with Tyson, nor shall it interfere in any way with Tyson’s
right to terminate your employment at any time for any reason subject to
applicable laws and regulations.




F19 SAR Gen ENG SR2    3
19SARGEN

--------------------------------------------------------------------------------

Exhibit 10.16


17.    No Rights as Shareholder. You acknowledge and agree that you shall have
no rights as a shareholder with respect to Tyson Foods, Inc. by virtue of this
Award Agreement, and Tyson Foods, Inc. shall make no adjustment for any
dividends or distributions or other rights on or with respect to the Award.


18.    Governing Law. The Plan, this Award Agreement and all determinations made
and actions taken pursuant to the Plan or Award Agreement shall be governed by
the laws of the State of Arkansas, United States of America, without giving
effect to the conflict of laws principles thereof.


19.    Successors and Assigns. This Award Agreement shall inure to the benefit
of and be binding upon each successor and assign of Tyson. All obligations
imposed upon you, and all rights granted to Tyson hereunder, shall be binding
upon your heirs, successors and administrators.


20.    Filing and Registration. You shall fully cooperate with Tyson and/or its
affiliates (as the case may be) to complete any approval/filing/registration
procedures associated with the Plan and the Award as required under applicable
laws and regulations in your country of residence or employment.


21.    Country-Specific Provisions. If you are employed in a country other than
the United States, please see Addendum A, Country-Specific Provisions, attached
to and incorporated into this Award Agreement by this reference, for additional
terms and conditions applicable to certain jurisdictions outside of the United
States. Notwithstanding anything in this Award Agreement to the contrary, the
terms and provisions of Addendum A shall supersede and control any conflicting
terms and provisions set forth above for all purposes, but only to the extent
applicable to the jurisdiction of your employment. Capitalized terms that are
used without definition in Addendum A shall have the meanings assigned in this
Award Agreement.


F19 SAR Gen ENG SR2    4
19SARGEN

--------------------------------------------------------------------------------

Exhibit 10.16




Addendum A
Country-Specific Provisions


Brazil
By accepting the Award, you understand and agree that you are responsible for
paying income tax via payment voucher (carnê-leão) on or before the last
business day of the month following that in which the Award is exercised.


China
The Award is a Stock Appreciation Right-Based Bonus granted solely by the legal
entity established or registered in the People’s Republic of China (the “PRC”)
that employs you (your “PRC Employer”, as identified below), and not Tyson
Foods, Inc. Except for your PRC Employer, none of Tyson Foods, Inc. or any of
its affiliates shall be deemed as a party to or otherwise bound by this Award
Agreement. “Release” shall mean that specific document which Tyson shall present
to you for consideration and execution after your Termination of Employment,
under which you agree to irrevocably and unconditionally release and forever
discharge Tyson, its subsidiaries, affiliates and related parties from any and
all causes of action which you at that time had or may have had against Tyson
and its subsidiaries, affiliates and related parties (excluding any claim under
state workers’ compensation or unemployment laws). The Release will be provided
to you as soon as practicable after your termination date, but in any event in
sufficient time so that you will have adequate time to review the Release as
provided by applicable law. “Retirement” shall mean your voluntary Termination
of Employment from Tyson on or after the date you attain the then-applicable
retiring age under the laws and regulations of the PRC. “Tyson” means your PRC
Employer or any successor thereto.


In the event your employment is terminated by Tyson without Cause, you will be
vested in a pro rata portion of any unvested Award subject to your timely
execution and non-revocation of a Release. The pro rata portion will be
calculated using a fraction, the numerator of which is the total number of days
that you were employed by Tyson between the later of the Grant Date or the
Vesting Date that occurred immediately before your termination of employment by
Tyson and the termination date; and the denominator of which is the total number
of days between the later of the Grant Date or the Vesting Date that occurred
immediately before your termination of employment by Tyson and the third
anniversary of the Grant Date. If your employment is terminated by Tyson without
Cause and your termination of employment occurs on or after both the first
anniversary of the Grant Date and the then applicable retiring age under the
laws and regulations of the PRC, you will be fully vested in your Award subject
to your timely execution and non-revocation of a Release.


If applicable, Tyson shall withhold such taxes by any manner acceptable under
the terms of the Plan, but not to exceed the maximum tax due for the applicable
income you receive from the Award, consistent with and subject to the laws of
the PRC. This Award Agreement and all determinations made and actions taken
pursuant to this Award Agreement shall be governed by the laws of the PRC,
without giving effect to the conflict of laws principles thereof. This Award
Agreement has been executed by a representative of your PRC Employer:


Representative Signed:                    
Name:                     
Title:                         
PRC Employer:                     


Your signature below affirms your acceptance of this Award Agreement:


Team Member Signed:                    
Name:                     


Hong Kong
The Award is a Stock Appreciation Right-Based Bonus. WARNING: The contents of
this document have not been reviewed by any regulatory authority in Hong Kong.
You are advised to exercise caution in relation to the offer. If you are in any
doubt about any of the contents of this document, you should obtain independent
professional advice.


Japan
The Award is considered a Stock Appreciation Right-Based Bonus.




F19 SAR Gen ENG SR2    5
19SARGEN

--------------------------------------------------------------------------------

Exhibit 10.16


Philippines
The Award is a Cash-Settled Stock Appreciation Right Award equivalent to the
quantity of shares specified above. The award, exercise or vesting of this
Cash-Settled Stock Appreciation Right does not entitle you to receive, acquire,
or hold, directly or indirectly, any shares of Tyson Foods, Inc., at any time
and should not be construed as a sale or offer for sale or distribution of any
shares of Tyson Foods, Inc. The Award is subject to all the terms and conditions
of the Plan, subject to the exception that the settlement of the Cash-Settled
Stock Appreciation Right by virtue of this Award Agreement shall only be made in
cash and not in shares of stock.


F19 SAR Gen ENG SR2    6
19SARGEN